Lacey, J. The appellant seeks to recover of appellee for the care and support of the pauper, Perry Spooner, during periods between August 15, 1882, and September 6, 1887, charging that such care and support wras furnished at the solicitation and request of the appellee. It appears that according to the statute, the poor of McHenry County are required to be supported by the various towns in the county in which they reside six months immediately preceding the time they become a county charge. ■Perry Spooner, in accordance with the provisions of the statute, was on the 15th of August, 1882, tried in the County Court before a jury, and found to be insane and a county charge. The county from that time supported him as a county charge until about the 9th of October, 1882, when without any other proceedings before a jury to declare him restored to reason, he was discharged as sane, and was allowed to go at large and support himself until July, 1884, when he was again taken into custody by the county as an insane pauper and supported up to the time this suit was commenced. During this time Spooner made his home with one E. F. Grover, in the town of Greenwood in said county, being employed as a farm hand, at. wages of §18 and §20 per month. The case was tried by the court without a jury, resulting in a finding by the court for the appellee, from which and the judgment thereon rendered, this appeal is prosecuted. The right of the appellant to recover in this case hinges on the fact as to whether or not Perry Spooner was a resident of the town of Dorr for six months prior to July, 1884, the time he was taken into the custody of the county the second time; for as to the short time he was kept the first time by the county, we think the court below was fully justified in' finding that the §57 possessed by Spooner at the time he was found to be insane and a county charge, and which was taken into custody by the county, and held and returned to him by the sheriff when he was discharged in October, 1882, was amply sufficient, if it had been retained, to pay for his keeping up to that time. The county, having failed to apply it, can not recover the amount from appellee. If Perry Spooner was a resident of the town of Greenwood from October, 1882, to July, 1884, then, as a consequence, he was; not a resident of appellee during that time. As a question of fact, independent of any question of law, we think there was ample evidence from which the court might find that Spooner had sufficient mental capacity to choose a residence, and that in fact he did choose his residence in the town of Greenwood soon after he was discharged in October, 1882, and retained it till he was again taken into custody in July, 1884. He had all the appearances of a sane man and was able to labor and earn his own living as well as any other farm hand; he was capable of handling a team and doing any ordinary work. But it is insisted that the judicial determination of Perry Spooner’s insanity in August, 1882, was, until he by a like decision should, be decl axed sane, conclusive evidence of his insanity and that in consequence the question was not open to controversy. His status, therefore, being fixed, he was incapable of choosing a residence in the town of Greenwood. The court below was, therefore, asked to hold the following proposition as law, which it refused to do, viz.: “ That the verdict of the jury in insanity proceedings in this State, regularly had, is conclusive as to the question of insanity and can not be rebutted collaterally, nor be inquired into until such a person has been declared restored to reason, either by trial by jury, judgment on writ of habeas corpus, or discharge by the superintendent or keeper of an insane asylum as restored.” We are unable to agree with counsel for appellant on the proposition of law. We think, at least, the mental capacity of the pauper and insane person after being adjudged insane to choose a residence, can be shown in the absence of any readjudication. The mental capacity of such person to commit a crime may also be shown, and we think in this State generally. The appellant relies largely on the case of Redden v. Baker, 86 Ind. 191, to sustain him in his contention. We have examined that case carefully and do not think that it can he regarded as authority in this State. That decision.was rendered on a statute very different from ours. _ In that case Martha Collier had been declared insane under a statutory proceeding in the State of Indiana, and a guardian appointed, who was afterward discharged; but she had never been again tried as to her soundness of mind and restored to reason in the “ same manner as to the allegation of the unsoundness of mind” as the statute required. After she had been declared of unsound mind, and after the discharge of the guardian and after she had married a man by the name of White, she sold and conveyed for a valuable consideration certain real estate to Redden. The action was brought to set aside the conveyance, which the Supreme Court of that State held should be done. The decision was based on a statute of that State. The court says: “ The question is a new one and must probably be determined as a question of statutory construction rather than purely by principle or authority alone.” The statute on the subject required the forming of an issue and trial by jury, and in ease of finding the person tried of unsound mind, the appointment of a guardian, who should have the custody of the person and management of the estate, and the guardianship should terminate upon restoration to reason or the death of the ward. Sec. 10 of the statute also provided that “whenever it is alleged that, such person of unsound mind has become of sound mind again, the fact may he tried as to the allegations of the unsoundness of mind.” See. 11: “ Every contract, sale or conveyance of any person, while a person of unsound mind, shall be void.” In our statute there is no such provision as to restoration as in the Indiana statute; nor is there any question here as to the property rights of Perry Spooner. The only question here is as to his mental capacity to choose his own residence after being discharged by the county authorities as of sound mind. The law favors the right to choose a residence, for it is always desirable that every person shall have a residence and a fixed place of abode. It is a matter that concerns the public in the individual’s relations to society, in a similar way that his conduct and behavior affect it. It might as well be contended that an individual under like circumstances, however sane he might be in fact, could not commit crime until he was tried and again found sane. We understand that the Supreme Court has passed on this question substantially. It is said that “ the legal presumption is that all persons of mature age are of sane memory, but after inquest found the presumption is reversed until it is rebutted by evidence that he has become sane.” See Lilly v. Waggoner, 27 Ill. 895; Menkins v. Lightner, 18 Ill. 282; C. M. D. R. Co. v. Mills, 91 Ill. 39; Titcomb v. Vantyle, 84 Ill. 371; McCormick et al. v. Littler, 85 Ill. 62; Langdon v. The People, 24 N. E. R. 874. In the case above cited, in 85 111., it was held that a contract for necessaries, even if a person were under a conservator, under the statute, where all his contracts are declared void, was binding and not within the statute. Is a residence not necessary when a supposed sane person, formerly a. lunatic, like Spooner, has been discharged by the county and turned out to shift for himself ? In Langdon v. People, suipra, it was said by the court: “ If he was sufficiently recovered to be discharged on parol or otherwise, it would seem that the presumption of his insanity arising from his living in the asylum ought to cease.” "We are therefore of the opinion, that, notwithstanding that Spooner had been adjudged insane, he yet, when discharged, had the legal capacity to select his residence, and having chosen one outside the town of Dorr, the appellee is not liable for his keeping from the time he was taken charge of by the county the second time. The judgment of the court below is therefore affirmed. " Judgment affirmed.